DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment request for RCE field 08/30/2021; IDS filed 08/30/2021, and IDS filed 10/15/2020.

Claims 10, 11, 13, 16, 17, 19-24 are pending. 

Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2019.

Claims 10, 11, 13, 19-24 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 11, 13, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monteith et al. (WO 2007/002125, IDS filed 11/27/2019), Chen et al. (US 2003/0118653, IDS filed 02/12/2019), Cutler (US 2003/0022910, IDS filed 02/12/2019), optionally the article by Rawas-Qalaji et al. (“Fast-disintegrating sublingual epinephrine tablets: effect of tablet dimensions on tablet characteristics”, of record), Pohl et al. (US 2007/0235365, previously cited on PTO 892), and either Weibel et al. (US 2003/0224044, of record) or Carver et al. (US 2010/0291160, currently cited on PTO 892).

Applicant Claims 
Claim 10 is directed to a sublingual tablet formulated to dissolve in less than 2 minutes upon sublingual administration, consisting essentially of: 
a flavoring agent; 
sodium bicarbonate; 
citric acid;
silicon dioxide; 
microcrystalline cellulose (MCC);
magnesium stearate;
croscarmellose; and 
a pharmaceutically active component;
optionally one or more of masking agent, sucralose and a sugar, 
wherein:
the tablet has a concavity, whereby saliva pools in the concavity to speed dissolution; and 
the tablet is a compressed powder, formed from a powder mixture of the ingredients, formulated for sublingual administration, for dissolution in less than 2 minutes, whereby the tablet has a rapid onset of action sublingually beginning within 3 minutes of sublingual administration.


Claim 22 is directed to a sublingual tablet formulated to dissolve in less than 2 minutes upon sublingual administration, consisting essentially of: 
a flavoring agent; 
sodium bicarbonate; 
citric acid; 
silicon dioxide;
microcrystalline cellulose (MCC); 
magnesium stearate; 
croscarmellose;
a pharmaceutically active component, wherein the pharmaceutically active component is sildenafil citrate in an amount from about 0.1 mg to 10 mg; and
optionally one or more of masking agent, sucralose, and a sugar
wherein:
the tablet is a compressed powder, formed from a powder mixture of the ingredients, formulated 
the tablet has a concavity, whereby saliva pools in the concavity to speed dissolution.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Monteith teaches rapidly absorbed oral formulation of PDE5 inhibitors that provides rapid disintegration when administered sublingually, followed by sublingual absorption (abstract). The formulation comprises orally disintegrating carrier resulting in rapid release of PDE5 inhibitor and a therapeutically effective blood concentration in about 1 minute to about 20 minutes. The therapeutically effective amount of PDE5 is absorbed into the blood stream within about 1 to about 5 minutes, e.g. within about 3 minutes. The therapeutically effective blood concentration is attained in less than about 10 minutes, or even in less than about 5 minutes, e.g. in about 3 minutes or less. The formulation disintegrates within about 0.5 to about 120 seconds, e.g. 1 second to about 10 seconds, e.g. in less than about 5 seconds. PDE5 inhibitor is sildenafil citrate.  The pharmaceutical formulation is in a sublingual dosage from. PDE5 inhibitor is present in an amount of about 3 mg. Cmax is achieved after about 5-10 minutes (page 3, lines 15-35, page 5, lines 1-14; page 6, lines 10, 22; page 8, lines 1-10, lines 17-23; page 9, lines 21-26; page 14, lines 27-35; page 15, lines 1-9; claims 1-7). Administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption (page 8, lines 20-25; page 19, lines 8-15). A typical daily dose of PDE5 inhibitor to be administered sublingually, is generally about 0.5 mg to about 100 mg, e.g. about 0.5 mg to about 15 mg, or about 0.5 mg to about 5 mg, or about 0.5 mg to about 3 mg. Depending on the half-life of the PDE5 inhibitor and the availability via the chosen route of administration, the dosing regimen can be 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Monteith teaches rapidly disintegrated sublingual dosage form including tablet and suggests buffering and effervescent agents in the formulation, the reference 
	Chen teaches quick dissolving oral mucosal drug delivery device comprising quick dissolving layer administered sublingually that is comfortable, non-irritating and un-obstructive during use, and can be and dissolve in within 1-600 seconds, preferably within 1-60 seconds, and most preferably in less than 30 seconds (abstract; ¶¶ 0018, 0020, 0034, 0053). The quick dissolving layer comprises buffering agent including citric acid and sodium bicarbonate, croscarmellose, MCC and silicone dioxide (¶¶ 0057, 0061, 0066, 0068, 0069). Drugs administered by this sublingual formulation includes sildenafil citrate (table 7, claim 10).
	Cutler teaches method of making a composition suitable for sublingual drug delivery allowing for rapid absorption of drug and rapid delivery to the blood stream. The reference teaches sublingual tablet that is quick-dissolvable, and has higher efficacy and fewer side effects of treatment at lower doses (abstract, ¶¶ 0010, 0015). The composition is in the form of compressed sublingual tablet, rapidly dissolving and adapted for direct sublingual dosing (¶¶ 0016, 0017, 0050, 0099). The reference teaches a method of making sublingually dissolvable tablet comprising the steps of (a) forming an ordered mixture including an active ingredient and other matrix ingredients including fillers and lubricants; and (6) compressing the mixture to form hard, compressed, rapidly disintegrable dosage forms including the active ingredient distributed in the sublingually dissolvable matrix. Direct compression is the preferred 
	Rawas-Qalaji teaches fast disintegrating sublingual dosage form that is produced by direct compression of the ingredients in order to circumvent the use of heat and moisture during processing. The sublingual dosage form can be concave. The reference teaches forming powder from the formulation and very good mixing of the ingredients (see the entire document and in particular the abstract; page 524, 525, 527-529).
	Pohl teaches process of making formulations, e.g. tablet, comprising step of compressing homogenous powder of all ingredients. The formulation suitable for sublingual administration and can dissolve within 1 second to 3 minutes so that the contained drug is transported to plasma quickly (abstract; ¶¶ 0049, 0050, 0068).  
Weibel teaches sublingual dosage forms for rapid delivery of active agents. The dosage forms is shaped to be adapted to adhere to a specific target surface in the oral cavity such as under the tongue to maintain close contact with the mucosa for localized transport of active agent ( ¶¶ 0018-0020, 0024-0027). The dosage form can oval-shaped and can have a concave surface (figure 1). 
Carver teaches sublingual dosage form to deliver active agents under the tongue that has concave surface to prevent rubbing of the dosage form under the tongue, and


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide fast dissolving sublingual tablet comprising sildenafil, MCC, croscarmellose and magnesium stearate as taught by Monteith that may further comprises buffers, and further add citric acid, sodium bicarbonate and silicone dioxide taught by Chen to the sublingual formulation. One would have been motivated to do so because Monteith desired to have fast disintegrated sublingual tablet, and Chen teaches such ingredients can be incorporated in a quick dissolving sublingual formulation that is comfortable, non-irritating and un-obstructive during use, and dissolves within 1-600 seconds, preferably within 1-60 seconds, and most preferably in less than 30 seconds. One would reasonably expect formulation fast dissolving sublingual formulation comprising citric acid and sodium bicarbonate, silicone dioxide, MCC, croscarmellose and magnesium stearate that dissolve in the buccal cavity in less than 2 minutes while being comfortable, non-irritating and un-obstructive to the user.
One having ordinary skill in the art would have added citric acid, sodium bicarbonate and silicone dioxide taught by Cutler to the sublingual formulation of Monteith and used compression method of the powdered ingredients to produce the sublingual tablet because Cutler teaches such ingredients and direct compression of powdered ingredients allow for rapid absorption of drug and rapid delivery to the blood 
Further, one having ordinary skill in the art before the effective filing date of the present invention would have produced the sublingual tablet by powder compression as taught Rawas-Qalaji because Rawas-Qalaji teaches direct compression of the ingredients circumvents the use of heat and moisture during processing. 
Furthermore, one having ordinary skill in the art before the effective filing date of the present invention would have produced the sublingual tablet produced by the above references in combination by compressing homogenous powder of mixture of ingredients as taught by Pohl because Pohl teaches such a method is suitable for producing tablet and formulation for sublingual administration that quickly achieve the desired drug plasma level.
Additionally, one would have produced a concave sublingual dosage form as taught by Rawas-Qalaji based on suitability of this shape for sublingual administration or as taught by Weibel or Carver because Weibel teaches that the concave dosage forms is shaped to be adapted to adhere to a specific target surface in the oral cavity such as under the tongue for localized transport of active agent, and because Carver teaches sublingual dosage form that has concave surface prevents rubbing of the dosage form under the tongue, and helps to maintain the dosage form in position under the tongue.
Regarding dissolution of the sublingual dosage form in less than 2 minutes as claimed by claims 10, within 30 seconds as claimed by claim 11, and in 1 second to 2 minutes as claimed by claim 21, Monteith teaches dissolution in 0.5 to about 120 seconds, e.g. 1 second to about 10 seconds, e.g. in less than about 5 seconds, and  The claimed ranges either overlap or falls within that taught by the cited references. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Regarding the onset of action of the drug within 3 minutes as claimed by claim 10, and within 5 minutes as claimed by claim 19, Monteith teaches therapeutically effective amount is absorbed into the blood stream within about 1 to about 5 minutes, e.g. within about 3 minutes. Pohl teaches sublingual administration can dissolve within 1 second to 3 minutes and reach plasma level quickly. The claimed time either overlaps or falls within that taught by the cited references. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
  Regarding compressing powder mixture of ingredients as claimed by claims 10 and 22, Cutler teaches production of sublingual tablet by direct compression of powder ingredients, Rawas-Qalaji teaches direct compression of the ingredients circumvents the use of heat and moisture during processing, and Pohl teaches compressing homogenous powder of the ingredients. Note that the limitation of compressing a powder is directed to method of making the claimed tablet that does not impart patentability to the claims.  
Regarding concavity of the tablet as claimed by claims 10 and 22, it is taught by 
Regarding sildenafil claimed by claims 13 and 22, it is taught by Monteith and Chen.
Regarding peaking of the action within about 15-30 minutes following administration as claimed by claim 19, Monteith teaches therapeutically effective blood concentration in about 1 minute to about 20 minutes. In view of the term about of the claim’ language, and the dose of the administered drug, the claimed peaking action could be achieved.
Regarding the limitation claim 20 that “concavity whereby saliva to pools to speed dissolvability with a modicum suction”, this is a function expected from the concave sublingual tablet taught by the combination of the prior art, especially in view of the teaching of Monteith that administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption. According to Monteith, the sublingual tablet formulation is preferred because it achieves rapid onset because it is applied directly to the absorptive membrane on the underside of the tongue.
Regarding the dose of sildenafil of 0.1-10 mg  as claimed by claims 22 and 24, Monteith teaches 0.5 mg to about 100 mg, e.g. about 0.5 mg to about 15 mg, or about 0.5 mg to about 5 mg, or about 0.5 mg to about 3 mg. The claimed time either overlaps or falls within that taught by the cited references. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
The teachings of the cited references and differences from the instant claims
Monteith et al. (International Patent Pub. No. WO 2007/002125)
Applicant argues that Monteith teaches a pharmaceutical formulation that contains a rapid release component containing a phosphodiesterase (PDE5) inhibitor and an orally disintegrating carrier. Thus, it is a layered, not an admixture of powders as claimed.

In response to this argument, it is argued that the reference teaches layer that comprises the drug and may be covered by other layers, however the rapidly disintegrating components forms one layer. Moneith clearly teaches sublingual tablet that rapidly dissolves. The claims language does not exclude the presence of layers other than the drug containing fast dissolving layer. Forming a compressed layer of mixture of ingredients is taught by Pohl and Cutler. One cannot attack the references individually wherein obviousness is based on combination of the references. 

Applicant argues that Monteith teaches that the orally disintegrating carrier contains hydrophilic polymers that can adhere the dosage form to the buccal and/or sublingual mucosa. The formulations of Monteith alternatively can “include an extended release component that allows the PDES inhibitor to be swallowed for gastrointestinal absorption” (see, e.g., the abstract). The dosage 

In response to this argument, it is argued that Monteith clearly teaches rapidly absorbed oral formulation of PDE5 inhibitors that provides rapid disintegration when administered sublingually, followed by sublingual absorption (abstract). The reference teaches sublingual tablet (claim 5). In some embodiment, the formulation comprises orally disintegrating carrier resulting in rapid release of PDE5 inhibitor and a therapeutically effective blood concentration in about 1 minute to about 20 minutes. The rapidly disintegrating formulation is the goal of the reference and the reference claimed it. The therapeutically effective amount of PDE5 is absorbed into the blood stream within about 1 to about 5 minutes, e.g. within about 3 minutes (page 3, lines 15-20). In another embodiment, the reference teaches the formulation may comprises extended release component (page 4, lines 12-16). The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Applicant argues that Monteith does not teach nor suggest compressed powder tablets. Monteith teaches a pharmaceutical formulation that contains a rapid release component containing a phosphodiesterase (PDES) inhibitor and an orally disintegrating carrier. It is a layered tablet, not a compressed tablet formed from a powder mixture. Monteith does not teach tablets with a concavity. Monteith teaches that “lingual formulations deliver the PDES inhibitor by stimulating saliva generation, which enhances disintegration of the formulation, allowing for buccal and/or sublingual absorption” (see, page 8, lines 21-23). Monteith does not teach sublingual tablets in advantageous shapes to modify dissolvability, whereby a concave tablet shape to pool saliva to speed dissolvability and some suction to reduce movement (see, e.g., paragraph [0056] of the application as filed). There is no teaching nor suggestion in Monteith for modifying the shape of a sublingual tablet to have a concavity whereby saliva pools in the concavity, which speeds dissolution when administered sublingually.

In response to this argument, regarding the compressed powder to form the The advantage of the concave shaped tablet is expected from the combination of the cited references that teaches all the claimed elements of the claim including production by compression of powder and concave shape. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.

Applicant argues that Monteith fails to teach or suggest preparing a compressed powder tablet, formed from a powder mixture of the ingredients, that contains a concavity, and when it is administered by sublingual administration, it dissolves rapidly and provides a rapid onset of action of the active ingredient. Monteith fails to teach or suggest critical elements of the instantly claimed tablets. The secondary references do not teach or suggest modifications of the layered tablets of Monteith that would result in a non-layered compressed powder tablet that has a concavity in which saliva can pool, which increases dissolution when the tablet is administered by sublingual administration. The secondary references do not cure the deficiencies in the teachings of Monteith.

In response to this argument, it is argued that if Monteith was to teach all the limitation of the claim, the reference would have been an anticipatory reference. The rapid onset of action is taught by Monteith. Combination of the cited references teaches the instantly claimed compressed powder and concave sublingual tablet. All the critical 

Chen et al. (U.S. Patent Pub. No. 2003/0118653)
Applicant argues that Chen does not cure the deficiencies of Monteith. Chen teaches an oral mucosal drug delivery device in the form of a film, comprising “a mucosal surface-coat-forming inner layer disposed between two moisture barrier coating layers for administering an active agent or combination of active agents to a subject” (see, e.g., paragraph [0002]). The mucosal surface-coat-forming inner layers of the film of Chen contain “a water-soluble hydrocolloid or a combination of water-soluble hydrocolloids and an active agent or a combination of active agents,” and may contain additional ingredients (see, e.g., paragraphs [0028]-[0035]). The moisture barrier coating layers of Chen “contain a non-cross-linked polymer or a combination of non-cross-linked polymers and a moisture barrier modifier or a combination of moisture barrier modifiers,” and may further contain a flavoring agent and anti-oxidant (see, e.g., paragraphs [0028]-[0035]).

In response to this argument, it is argued that Chen is relied upon for teaching citric acid, sodium bicarbonate and silicone dioxide in fast dissolving sublingual formulation. One would have been motivated to use these ingredient in sublingual dosage form of Monteith because Monteith desired to have fast disintegrated sublingual tablet comprising buffers, and Chen teaches citric acid and sodium bicarbonate that are buffers can be incorporated in a quick dissolving sublingual formulation that is comfortable, non-irritating and un-obstructive during use, and dissolves within 1-600 seconds, preferably within 1-60 seconds, and most preferably 

Applicant argues that the films of Chen are produced from a solution of ingredients; they are not compressed powder tablets. There, thus, can be no suggestion for changing the components of the tablets of Monteith that could result in a compressed powder tablet.

In response to this argument, it is argued that Chen is not relied upon for teaching production of sublingual tablet by compressing powdered ingredients, which is taught by other cited references, as set forth in this office action. Chen suggests to change the components of the tablet of Monteith to add citric acid, sodium bicarbonate and silicone dioxide into a fast disintegrating sublingual tablet.  

Applicant argues that Chen teaches layered films produced from a solution, not a compressed powder tablet formed from a powder mixture of ingredients. No portion of the layered product of Chen is a compressed powder forming sublingual tablet. The films of Chen have a layer containing an active agent that is flanked by two coating layers. The instant tablets are formed from a powder mixture, in which the ingredients are uniformly dispersed, and subjected to pressure to result in a compressed powdered tablet. The layered films of Chen are not formed from a mixture of powdered ingredients; thus they cannot result in a compressed powder tablet. 

In response to this argument, it is argued that Chen is relied upon for solely teaching citric acid, sodium bicarbonate and silicone dioxide in fast orally dissolving sublingual formulation. Monteith desired to have fast disintegrated sublingual tablet comprising buffers, and Chen teaches buffers including citric acid and sodium bicarbonate are suitable for incorporation in a quick dissolving sublingual formulation that is comfortable, non-irritating and un-obstructive during use, and dissolves within 1-600 seconds, preferably within 1-60 seconds, and most preferably in less than 30 

Applicant argues that upon administration of the films of Chen, all or a portion of the moisture barrier layers are melted and cleared away, exposing the mucosal surface-coat-forming inner layer, which rapidly loses its structure and coats the target oral mucosal surface on contact (see, e.g., paragraph [0052]). The film is not a compressed powder tablet, nor does it have a concavity. So even if the layers are ignored, there is no layer that is a compressed powder with a concavity. In fact, the product of Chen is a layered film. The mucosal surface-coat-forming inner layer and the moisture barrier coating layers are part of the films of Chen. Nothing in the teachings of Chen suggests modifying the product of Monteith that would change the layered product of Monteith into a compressed powder with a concavity.

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. Chen is not relied upon for teaching the compressed powder. The combination of the references teaches compressed sublingual tablet, as discussed in this office action. The concave tablet is taught by each of Rawas-Qalaji, Weibel and Carver. The claims language permits the presence of other layers along with the drug containing layer in the sublingual dosage form including the moisture barrier layer. The compression of powder does not impart patentability to product claims, and nevertheless it is taught by the other cited references.     

Applicant argues there is no teaching or suggestion in Chen of modifying its product by eliminating the layers, modifying the ingredients, nor changing the shape of its dosage form to produce a compressed powder sublingual tablet with the instantly claimed properties. The secondary references do not cure the deficiencies in the teachings of Monteith, and/or Chen that could result in a compressed powder tablet with a concavity.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is teaching in Chen to use specific ingredients in the sublingual tablet of Monteith. Motivation to combine all the cited references exists, as well as reasonable expectation to achieve the present invention, as set forth in this office action. Sublingual compressed powder tablet with a concavity is achieved from combination of all the cited references, and not only from the combination of Chen with Monteith. It is further argued that the process of producing the claimed sublingual tablet does not impart patentability to the instant claims that are directed to a product. In any event the claimed method of preparing the instant product was known before the effective filing date of the present invention and taught by the cited references as set forth in this office action.

Rawas-Qalaji et al. (2007) Drug Development and Industrial Pharmacy 33:523-530
Applicants argue that Rawas-Qalaji does not cure the deficiencies in the teachings of Monteith and Chen. Rawas-Qalaji does not teach or suggest a compressed powder tablet with a concavity. 

Note that Rawas-Qalaji is an optional reference. In response to the above argument, it is argued that Rawas-Qalaji is relied upon for solely teaching that preparing tablet by compression and concave shape of tablet were known before the effective filing date of the present invention regardless the content or type of the tablet or its ingredients. Even if the reference teaches convex and flat tablets to be superior to concave tablet, concave tablets are taught by Rawas-Qalaji and cannot be denied. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332—33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product. Further, the disclosure of alternative, e.g. convex or flat tablet versus concave tablet, is not teaching away.  The reference do not need to be combined to achieve what applicants achieved. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Pohl et al. (U.S. Patent Pub. No. 2007/0235365)
Applicant argues that Pohl does not cure the deficiencies in the teachings of Monteith, Chen and Rawas-Qalaji that would result in somehow modifying the tablets of Monteith to eliminate the layers and instead use powders, and add a concavity. Pohl does not teach or suggest a sublingual tablet with a concavity. The formulations of Pohl are provided in dosage forms that include a powder, film, wafer, lozenge, capsule, and tablet. The tablets of Pohl “are made using a traditional compression machine with flat punches” (see, paragraph [0081]), they are not concave. Pohl does not suggest modifying the layered tablets of Monteith, or the films of Chen, or the convex products of Rawas-Qalaji to produce a compressed powder tablet with a concavity. Pohl does not teach or suggest a sublingual tablet in a concave shape, whereby saliva pools to speed dissolution. There is no teaching or suggestion in Pohl of modifying the shape of its dosage forms to alter dissolution. There also is no teaching or suggestion in Pohl of a sublingual tablet that comprises sildenafil citrate or a statin as a pharmaceutically active agent.

In response to this argument, it is argued that Pohl is relied upon for teaching sublingual tablet can be produced by compressing homogenous powder of mixture of ingredients wherein the produced sublingual formulation quickly achieves the desired drug plasma level. Concave sublingual tablet is taught by Rawas-Qalaji, Weibel and Carver, and no need to be retaught by each reference. One having ordinary skill in the art would have produced the sublingual dosage form taught by combination of the other cited references by compression of powders of the ingredients. Note compression of powder of the ingredients is directed to process of making the sublingual tablet that imparts no patentability to composition claims. Sildenafil citrate is taught by Monteith and Chen and no need to be retaught by each secondary reference. Pohl satisfies the purpose for which it was applied. The advantage applicants obtained from the concave shape is an expected results from combination of the cited references that teaches all ingredients and shape of the sublingual tablet. The reference do not need to be combined to achieve what applicant had achieved.

Weibel (U.S. Patent Pub. No. 2003/0224044)
Applicant argues that Weibel does not cure the deficiencies in the teachings of Monteith, Chen, Rawas-Qalaji and Pohl. Weibel does not teach or suggest a compressed powder sublingual tablet, nor compressed powder tablet with a concavity to pool saliva. Weibel teaches shallow-well blister packs in which many individual dosage units are produced in situ from a flowable composition. The dosage units of Weibel may be shaped to adhere to a specific surface of the oral mucosa. Weibel does not teach or suggest a compressed powder tablet that has a concavity to pool saliva, which, when administered sublingually, speeds dissolution. There is no resemblance between the product of Weibel and the instantly claimed compressed powder tablets with a concavity. Weibel does not teach a dissolution time of its dosage forms, and, thus cannot teach or suggest a sublingual tablet that is shaped to alter dissolution, nor a tablet with a rapid onset of action sublingually beginning within 3 minutes of sublingual administration. There is no teaching or suggestion in Weibel of modifying the flowable composition or shape of its dosage forms into a powder, a powder cannot be used in its methods. 

In response to this argument, it is argued that Weibel is relied upon for solely showing that before the effective filing date of the present invention different shapes of tablets were known including concave shape. Weibel teaches that the concave dosage forms is shaped to be adapted to adhere to a specific target surface in the oral cavity such as under the tongue for localized transport of active agent. This teaching would have suggested to one having ordinary skill in the art to provide concave shaped sublingual tablet to fit snugly to the sublingual space. Weibel satisfies the purpose for which it was applied and it does not need to teach all the limitations of the claims, or it would have been an anticipatory references. One cannot show non-obviousness by attacking the references individually wherein the rejection is based on combination of the references. Further, the process of making the claimed device does not impart patentability to the instantly claimed product. The advantage applicants obtained from the concave shape is an expected results from combination of the cited references. The reference do not need to be combined to achieve what applicant had achieved. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

The combination of the teachings of Monteith, Chen, Rawas-Qalaji, Pohl and Weibel does not result in the instantly claimed compressed powder tables that contain a concavity and ingredients that include bicarbonate and citric acid.

Applicant argues that none of the references, alone or in any combination, teaches or suggests a compressed powder tablet with a concavity and ingredients that include bicarbonate and citric acid to pool saliva to speed dissolution. None of the references, alone or in any combination, teaches that such shape and form results in a tablet that dissolves rapidly and has a rapid onset of action.



Applicant argues that one of ordinary skill in the art would had no reason to have combined the ingredients of Chen with those of Monteith to formulate a fast dissolving formulation because the formulations of Monteith allegedly disintegrate in a shorter amount of time than the devices of Chen. Chen teaches sodium bicarbonate and citric acid as buffering agents, and silicon dioxide as part of the coating solution in the mucosal-surface coat forming inner layer. Chen does not teach that incorporation of these ingredients into its formulations results in more rapid dissolution. Monteith teaches that other ingredients, including pH buffering agents and effervescent agents, are optionally incorporated into its formulations. One of ordinary skill in the art would not have used sodium bicarbonate and citric acid in the formulations of Monteith from the teachings of Chen to produce a fast-dissolving tablet because 1) the formulations of Monteith allegedly disintegrate in a shorter amount of time than the devices of Chen and 2) Chen does not teach that addition of the specific ingredients sodium bicarbonate and citric acid reduces dissolution time.

In response to this argument, it is argued that Monteith teaches buffers and effervescent agent in the sublingual formulation, and Chen teaches citric acid and sodium bicarbonate which are specific buffers and effervescent agents used in sublingual tablets. 1) One having ordinary skill in the art would have included such agents in Monteith sublingual tablets based on their suitability for sublingual tablet. Even if Monteith tablet disintegrates faster than Chen, it is obvious to include citric acid and sodium bicarbonate in sublingual tablet and adjust their amounts to achieve the desired dissolution rate and time. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose. See In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore combination of both references based of suitability of the ingredients is obvious. The references do not need to be combined for the same reasons for which applicant may have combined the references. 2) Chen teaches citric acid and sodium bicarbonate in a fast dissolving sublingual dosage form, regardless if they are responsible for the fast disintegration or not, that are part of the composition. 

Applicant argues that the combination of teachings, which combination as recited by the Examiner requires using the instant application as a guide to pick and choose among elements of numerous references, does not result in the instantly claimed compressed powder tablets with a concavity. 

In response to this argument, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case the examiner relied upon what was available in the art before the effective filing date of the present invention to construe the rejection, and not on applicant’s disclosure. The rejections of the claims are not based on pick and choose from references, rather, the rejection is based on reasonable combination of what was known in the art before the effective filing date  of the present invention and what was suggested to versed artisan. The rejections provide motivation to combine the cited references, as well as reasonable expectation of success to arrive to the present invention as a whole.
 
Applicant argues that if one of ordinary skill in the art were to have combined the active ingredients 

In response to this argument, it is argued that if one of ordinary skill in the art were have to combine the active ingredients and additives of Monteith and Chen, and produced the tablet by compression, they would achieve single layer comprising all the claimed ingredients produced by compression because the citric acid and bicarbonate and silicone dioxide from Chen would be added to the drug containing layer of Monteith. The other layers of Monteith are not excluded from the present claims. The tablet would be compressed tablet when Monteith and Chen are combined with Cutler, Pohl and Rawas-Qalaji. The tablet would be concave when the above teachings further combined with Rawas-Qalaji, Weibel and Carver. The combination of all the cited references would have provided compressed tablets having a concavity and contain bicarbonate and citric acid as claimed.

Applicant argues that one of ordinary skill in the art would not have modified any resulting tablet to have a concave shape in view of Rawas-Qalaji and Weibel, because 1) Rawas-Qalaji not only teaches a convex tablet, but teaches that hardness (a factor of compression force), rather than a tablet produced from a concave or flat punch, affects the dissolution time of a sublingual tablet, and concave punches (which produce convex tablets) require higher compression force than flat punches to achieve comparable hardness; and 2) Weibel teaches that producing individual sublingual tablets in unusual shapes is not economical and would result in substantial yield losses. 

In response to this argument, it is argued that 1) while Rawas-Qalaji teaches convex and flat tablets, as well as concave tablets, even if concave was taught to have less solubility. The tablet of Rawas-Qalaji does not contain the ingredients taught by Moneith and Chen that make the tablet fast soluble. If the tablet of Rawas-Qalaji is combined with Moneith and Chen, then tablet with the same solubility is expected. 2) Even if Weibel teaches unusual shapes are not economical, the unusual shapes are still MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.

Applicant argues that the combination of teachings of Monteith, Chen, Rawas-Qalaji, Pohl and Weibel does not result in the instantly claimed sublingual tablets. Monteith teaches a pharmaceutical formulation that contains a rapid release component containing a phosphodiesterase (PDES) inhibitor and an orally disintegrating carrier, and it is a layered or granular product. The orally disintegrating carrier contains hydrophilic polymers that can adhere the dosage form to the buccal and/or sublingual mucosa. The formulations of Monteith alternatively can “include an extended release component that allows the PDES inhibitor to be swallowed for gastrointestinal absorption” (see, e.g., the abstract). The dosage forms of Monteith, can be lingual strips, sublingual strips, oral mists, tablets, lyophilized wafers, granulated particles and gums (see, e.g., the abstract). Monteith does not teach nor suggest compressed powder tablets formed from a mixture of powders, nor one with a concavity. To select a tablet from among the alternatives described in Monteith requires picking and choosing using the instant application as guide, and still does not suggest a compressed powder tablet with a concavity for pooling saliva; the products of Monteith require the rapid release component and an orally disintegrating carrier; the exemplified forms are strips, not tablets of any form. No suggestion or motivation to modify the references to achieve the present invention.

In response to this argument, it is argued that combination of the cited references would have resulted in the claimed tablet, as set forth in this office action. Monteith clearly suggests sublingual oral tablet formulation. Strip taught by the reference reads on the claimed tablet in absence of claiming any dimensions of the claimed tablet. The  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). As discussed above, the cited references in combination teaches compressed ingredients and concave dosage form. Function of the dosage form to pool saliva would be achieved from the prior art in combination. Motivation to combine the reference exists, even if different from what applicant had done, and reasonable expectation to achieve the present invention has been presented.
 It is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969). The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done.
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611